DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 9/17/2021 and Interview conducted on 10/29/2021.
Claims 1-20 as presented in the listing of claims below are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Gross (Reg. No. 57108) on 10/29/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) An illumination control system for a mobile road working machine comprising:
	at least one illumination lamp disposed on a first mobile road working machine and directed in a common travel direction of the first mobile road working machine;

	an electronic controller configured to adjust the illumination lamp disposed on the first mobile road working machine based on the proximate distance, by comparing of the proximity distance between the first mobile road working machine and a second mobile road working machine with a predetermined baseline distance, to facilitate cooperative interaction of conveyance of road material between the first and second mobile road working machines in the common travel direction;
	the electronic controller further configured to repetitively measure and compare the proximate distance with the predetermined baseline distance and maintain adjustment of or readjust the illumination lamp in direct response to changes in the proximity distance between the first mobile road working machine and a second mobile road working machine  while the first mobile road working machine and the second mobile road working machine cooperatively interact through conveyance of road material within the proximity distance. 

2. (Previously Presented) The illumination control system of claim 1, wherein the positioning/location device is a proximity sensor configured to receive a ranging signal to measure the proximity distance between the first mobile road working machine and the second mobile road working machine.


4. (Original) The illumination control system of claim 1, wherein the positioning/location device is an onboard receiver configured to receive locating signals from an off-board source, and the electronic controller is further configured to determine a first machine position based on the locating signals.

5. (Previously Presented) The illumination control system of claim 4, further comprising a transmitter/receiver configured to receive positioning signals from the second mobile road working machine indicative of a second machine position, and the electronic controller is further configured to determine the proximity distance by comparing the first machine position with the second machine position.

6. (Original) The illumination control system of claim 5, wherein the off-board source is selected from the group comprising satellites and worksite transmitters.

7. (Original) The illumination control system of claim 1, wherein the illumination lamp is adjusted between a high brightness state and a reduced brightness state.



9. (Original) The illumination control system of claim 8, wherein the illumination lamp is adjusted by controlling a characteristic selected from the group comprising luminous intensity, direction, power, and color.

10. (Currently Amended) A method of controlling illumination lamps on a mobile road working machine comprising: 
	illuminating at least a portion of a worksite with at least one illumination lamp disposed on a first mobile machine and directed in a common travel direction; 
	approaching the first mobile road working machine with a second mobile road working machine traveling in the common travel direction to cooperatively interact through conveyance of road material with the first mobile road working machine; 
	determining a proximity distance between the first mobile road working machine and the second mobile road working machine in the common travel direction; 
	adjusting the illumination lamp based on the proximity distance, by comparing of the proximity distance between the first mobile road working machine and a second mobile road working machine with a predetermined baseline distance, to facilitate cooperative interaction of conveyance of road material between the first and second mobile road working machines in the common travel direction; and page 3 of 14Application No. 16/382,977Reply to Office Action 
repetitively measure and compare the proximate distance with the predetermined baseline distance and maintaining adjustment of or readjust the illumination lamp in direct response to changes in the proximity distance between the first mobile road working machine and a second mobile road working machine while the first mobile road working machine and the second mobile road working machine cooperatively interact through conveyance of road material within the proximity distance.

11. (Previously Presented) The method of claim 10, wherein the step of determining the proximity distance comprises measuring the proximity distance between the first mobile road working machine and the second mobile road working machine with a proximity sensor disposed on the first mobile road working machine.  

12. (Original) The method of claim 11, wherein the proximity sensor is selected from the group comprising an optical sensor, an ultrasound sensor, a laser sensor, and a radiowave sensor.  

13. (Previously Presented) The method of claim 10, wherein the step of determining the proximity distance further comprises: determining a first machine position at a worksite based on locating signals received from an off-board source; receiving positioning signals indicative of a second machine position; and comparing the first machine position and the second machine position.  

14. (Original) The method of claim 13, wherein the locating signals are sent from one of a GPS satellite and off-board transmitter at the worksite.  


16. (Original) The method of claim 10, further comprising repetitively determining the proximity distance and readjusting the illumination lamp based on a change in the proximity distance.

17. (Currently Amended) A first mobile road working machine configured for cooperative interaction with a second mobile road working machine by conveying road material there between, the first mobile road working machine comprising:
	at least one illumination lamp directed in a common travel direction of the first mobile road working machine, the first mobile road working machine comprising one of a paver and a cold planar;
	a locating/positioning device configured to receive a signal used to determine a proximity distance between the first mobile road working machine and a second mobile road working machine approaching in the common travel direction, the second mobile road working machine comprising one of a haul truck and a material transfer vehicle; and
	an electronic controller configured to adjust the illumination lamp based on the proximity distance, by comparing of the proximity distance between the first mobile road working machine and a second mobile road working machine with a predetermined baseline distance, to facilitate cooperative interaction of conveyance of road material between the first and second mobile road working machines in the common travel direction;
repetitively measure and compare the proximate distance with the predetermined baseline distance and maintain adjustment of or readjust the illumination lamp in direct response to changes in the proximity distance between the first mobile road working machine and a second mobile road working machine while the first mobile road working machine and the second mobile road working machine cooperatively interact through conveyance of road material within the proximity distance.

18. (Previously Presented) The first mobile road working machine of claim 17, wherein the locating/positioning device is selected form the group comprising i) a proximity sensor configure to send and receive ranging signals and ii) an onboard receiver configured to receive locating signals from an off-board source.  

19. (Previously Presented) The first mobile road working machine of claim 17, wherein the first mobile road working machine is a paver and the second mobile road working machine is a haul truck disposed ahead of the paver in the travel direction.  

20. (Previously Presented) The first mobile road working machine of claim 17, wherein the first mobile road working machine is a cold planer and the second mobile road working machine is a haul truck disposed ahead of the cold planer in the travel direction.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 10 and 17.

Hartman et al. (US20160326724A1) discloses a control system for a machine. The control system includes an input unit for obtaining terrain information pertaining to a worksite. The control system further includes a plurality of illumination devices mounted on the machine. The control system further includes a controller in communication with the input unit and the plurality of illumination devices. The controller is configured to receive the terrain information from the input unit. The controller further determines grade pertaining to a work area of the worksite based on the terrain information. The controller is further configured to operate the plurality of illumination devices, based on the grade, to selectively illuminate the work area of the work site.

	Edgeworth et al. (US20110063861A1) discloses a system, method, and computer program product are provided for adjusting a headlight associated with a vehicle, based on a distance of an object from the vehicle. In operation, a signal is transmitted from a transmitter positioned on a vehicle. Further, a reflected signal is received from an object positioned in front of the vehicle. Additionally, a distance of the object from the vehicle is determined. Still yet, at least one headlight associated with the vehicle is adjusted based on the determined distance.

	Zahr et al. (US20160170415A1) discloses a method for controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and 

	Marsolek et al. (US20170167089A1) discloses a system for coordinating a cold planer and a paver is disclosed. The system may include a first sensor configured to generate a first signal indicative of a position of the cold planer; a production monitoring system associated with the cold planer and configured to determine a milling rate of the cold planer; a communication device configured to exchange information between the cold planer and the paver; and a controller. The controller may be configured to receive a second signal indicative of a position of the paver and a third signal indicative of a paving rate of the paver, determine a current distance between the cold planer and the paver based on the first and second signals, determine a target distance based on the current distance and a comparison of the milling rate and the paving rate, and determine a difference between the target distance and the current distance.

	The features “adjust the illumination lamp based on the proximity distance, by comparing of the proximity distance between the first mobile road working machine and a second mobile road working machine with a predetermined baseline distance, to facilitate cooperative interaction of conveyance of road material between the first and second mobile road working machines in the common travel direction” and “repetitively measure and compare the proximate distance with the predetermined baseline distance and maintain adjustment of or readjust the illumination lamp in direct response to changes in the proximity distance between the first mobile road working machine and a second mobile road working machine  while the first mobile road working machine .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668